Filed 2/26/14 P. v. Bowie CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064129

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD151300)

MICHAEL EUGENE BOWIE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David J.

Danielsen, Judge. Affirmed.

         Appellate Defenders, Inc. and Howard C. Cohen, under appointment by the Court

of Appeal, for Defendant and Appellant.

         No appearance by Respondent.

         Michael Eugene Bowie appeals from an order denying his request for resentencing

under Penal Code1 section 1170.126.




1        All further statutory references are to the Penal Code unless otherwise specified.
       In 2000, Bowie was convicted of robbery (§ 211) with three serious felony prior

convictions (§ 667, subd. (a)(1)); three prison priors (§ 667.5, subd. (b)) and three

serious/violent felony prior convictions (§ 667, subds. (b)-(i)).2 The trial court denied

Bowie's motion to strike the serious/violent felony prior convictions and sentenced him to

an indeterminate term of 41 years to life in prison.

       In May 2013 Bowie petitioned for resentencing under section 1170.126. The trial

court denied the petition finding Bowie ineligible for resentencing because his conviction

was for a serious felony. Bowie filed a timely notice of appeal.

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising possible, but not

arguable issues. We offered Bowie the opportunity to file his own brief on appeal but he

has not responded.

                                       DISCUSSION

       Pursuant to Wende, supra, 25 Cal.3d 436, appellate counsel has asked this court to

review the record for error. Pursuant to Anders, supra, 386 U.S. 738, the brief identifies

possible, but not arguable issues:

       1. Is the order denying the petition for recall appealable?

       2. Is Bowie ineligible for recall?

       While the issue raised in No. 1 above is arguable, given the fact that Bowie is

plainly ineligible for recall under section 1170.126, subdivisions (b) and (e), section


2     Since this appeal does not raise any issue regarding the facts of the underlying
conviction, we will omit a statement of facts.
                                              2
1192.7, subdivision (c)(19) makes any dispute about whether the denial is appealable

moot.

        In addition to considering the issues identified by appellate counsel, we have

reviewed the entire record as mandated by Wende, supra, 25 Cal.3d 436 and Anders,

supra, 386 U.S. 738. We have not found any reasonably arguable appellate issues that

could conceivably lead to a reversal of the trial court's decision. Competent counsel has

represented Bowie on this appeal.

                                      DISPOSITION

        The judgment is affirmed.




                                                                  HUFFMAN, Acting P. J.

WE CONCUR:



                       HALLER, J.



                   McDONALD, J.




                                              3